Citation Nr: 0839685	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right rotator cuff tear status post right glenoid 
interpositional arthroplasty with meniscal allograft, 
currently assigned a 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from December 1985 to May 
1986 and from February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2008.  
The case has since been returned to the Board for appellate 
review.

A hearing was held on March 7, 2008, in Chicago, Illinois, 
before, Steven L. Cohn, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

As previously noted by the Board in the May 2008 remand, the 
veteran testified at his hearing that he had tender and 
painful scars from the surgeries on his right shoulder.  It 
was unclear as to whether the veteran intended to file a 
claim for service connection for scars.  As such, the matter 
was referred to the RO for appropriate action.  However, the 
veteran's representative submitted an informal hearing 
presentation in October 2008 in which he indicated that the 
scars had still not been addressed.  The Board again notes 
that it does not have jurisdiction of that matter because it 
has not been prepared for appellate review.  Accordingly, the 
matter is referred again to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for Remand:  To ensure compliance with a prior remand 
and obtain additional treatment records.

As previously noted in the May 2008 Board remand, the veteran 
testified at his hearing that he had received treatment for 
his right shoulder from a private physician during the 
previous year and a half and that he also had physical 
therapy and chiropractic treatment.  Although the veteran did 
submit a February 2008 treatment note from the physician he 
identified, the remainder of treatment records from that 
physician are not associated with claims file.  In fact, the 
private physician had indicated in the February 2008 
treatment note that he first saw the veteran in November 
2006, but that record is not associated with the claims file.  
Nor did the evidence of record include any medical records 
documenting the veteran's physical therapy or chiropractic 
treatment.  Therefore, the Board remanded the case, in 
pertinent part, to obtain such records.

Following the remand, the Appeals Management Center sent the 
veteran a letter in May 2008 in which he was asked to provide 
treatment records from the private physician who had 
submitted the February 2008 treatment note as well as medical 
records documenting his physical therapy and chiropractic 
treatment.  It was also requested that he complete and return 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  

A supplemental statement of the case (SSOC) was subsequently 
issued in August 2008 in which it was noted that the veteran 
did not submit the necessary authorization to obtain the 
additional medical records.  However, the Board notes that 
the veteran did submit authorization forms for two private 
health care providers in June 2008, and it does not appear 
that any attempt was made to obtain such records.

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim again to 
comply with the prior remand and to obtain additional 
treatment records.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should request the veteran's 
medical records from the two private 
health care providers he identified on 
the VA Forms 21-4142 submitted in June 
2008.  If the search for such records 
has negative results, the claims file 
must be properly documented as to the 
unavailability of these records.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



